I concur in the judgment and the majority opinion.
The majority opinion correctly holds that the doctrine of estoppel does not apply against the state or its agencies in the exercise of a governmental function. Ohio State Bd. of Pharmacyv. Frantz (1990), 51 Ohio St.3d 143, 555 N.E.2d 630. However, after a review of the facts in the instant case I understand the trial court's unwillingness to grant any recovery in favor of the Ohio Department of Natural Resources. The trial court noted that "it would be unfair and unjust to allow the State to * * * make any errors it pleases causing others to suffer harm with no possibility of Court intervention to protect innocent parties."
Again, as the majority opinion notes the law in Ohio is clear. Further, the court of appeals is bound and must follow the decisions of the Ohio Supreme Court. See Thacker v. Bd. ofTrustees of Ohio State Univ. (1971), 31 Ohio App.2d 17, 60 O.O.2d 65, 285 N.E.2d 380. This is a harsh rule that, as applied in this case, has exacted a harsh result. *Page 674